                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
OBRIAN LEWIS,                            :   3:19-CV-00234
                                         :
                   Plaintiff             :   (Judge Caputo)
                                         :
      v.                                 :   (Chief Magistrate Judge Schwab)
                                         :
SUPERINTENDENT LAUREL                    :
HARRY, et al.,                           :
                                         :
                   Defendants            :
                                         :
                                     ORDER
                                 January 21, 2020

      Following a telephone conference with the parties and in accordance with

the discussion at that conference, we ordered the defendants, among other things,

to produce to the court in camera a response to Lewis’s request regarding other

lawsuits against the defendants. The defendants produced a list of lawsuits to the

court in camera. Following our review of that list, IT IS ORDERED that the

defendants shall produce that list to Lewis. One column of that list contains what

appear to be internal numbers assigned to the cases by the Department of

Corrections. The defendants may, if they so desire, redact that column before

providing the list to Lewis.
      IT IS FURTHER ORDERED that the defendants shall respond to Lewis’s

amended discovery request (doc. 45) and shall provide the court a copy of their

response to that request.




                                             S/Susan E. Schwab
                                             Susan E. Schwab
                                             Chief United States Magistrate Judge




                                         2
